Brady, J.
It appears in this matter that the real estate of the respondent was situate in the town of Black Rock, near Bridgeport, in the state of Connecticut, and, indeed, all its personal property was there situate, the business place in this city being kept exclusively for the sale of the product of its chemical works. The appellants, in estimating the amount which should be taxed, deducted from the real estate what was denominated its assessed value, instead of its actual value; the difference between these values being very considerable. The learned justice in the court below determined, upon the cases of People v. Commissioners, 95 N. Y. 554, and Panama R. Co. v. Same, 104 N. Y. 240, 10 N. E. Rep. 437,—that the mode adopted by the appellants was erroneous, and in this conclusion lie is undoubtedly sustained by the authorities mentioned. Whatever may be the result of a further consideration of the question, if there should be any other in the court of last resort, these adjudications declare the rule emphatically. The deduction made in the Panama Case was of the actual value, and the court, per Andrews, J., in considering the propriety of that mode, said: “It is true that the deduction on account of the real estate is not, in terms, of the assessed value;” and then, suggesting that the legislature, in directing a deduction of the assessed value of the real estate, doubtless had primarily in view domestic corporations, with real estate located here, said: “But the assessed value of real estate is in theory its actual value; and, where a corporation * * * has real estate in another state or country, the just construction of the statute, * * * requires that the deduction shall be measured by its actual value.” And the case in 95 N. Y., supra, was quoted as sustaining such a rule. It is thought by the counsel for the appellant that the question of the assessed value was not before that court,—a proposition which cannot be sustained, unless he means by that that the assessed value in figures was not mentioned. The difference between the assessed value and the actual value, and the application of the different modes suggested by these different valuations, was considered and applied. We do not purpose to enter into a discussion of the propriety of these decisions, but to apply them in all kindred cases, as the learned justice in the court below did, and as we think properly. Indeed, the order appealed from might very well be affirmed upon the opinion rendered in the court below. Ordered accordingly. Judgment affirmed, witli costs. All concur.